Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

xX
JUAN HERNANDEZ LOPEZ, individually and on behalf of all
others similarly situated,

Plaintiff, COLLECTIVE ACTION
COMPLAINT

-against-
JURY TRIAL

AAA CAFE CORP., d/b/a RETRO PIZZA CAFE and DAISY DEMANDED
AVRAAMIDES and LEONIDAS AVRAAMIDES as individuals,

Defendants.

 

x

1. Plaintiffs, JUAN HERNANDEZ LOPEZ, individually and on behalf of all others
similarly situated, (hereinafter referred to as "Plaintiff"), by his attorneys at Helen F.
Dalton & Associates, P.C., alleges, upon personal knowledge as to themselves and
upon information and belief as to other matters, as follows:

PRELIMINARY STATEMENT

2. Plaintiff, JUAN HERNANDEZ LOPEZ, individually and on behalf of all others
similarly situated,, through undersigned counsel, bring this action against AAA
CAFE CORP., d/b/a RETRO PIZZA CAFE and DAISY AVRAAMIDES and
LEONIDAS AVRAAMIDES as_ individuals, (hereinafter referred to as
Defendants"), to recover damages for egregious violations of state and federal wage
and hour laws arising out of Plaintiff's employment AAA CAFE CORP., d/b/a
RETRO PIZZA CAFE located at 41-02 Broadway Astoria, NY 11103-3105.

3. As a result of the violations of Federal and New York State labor laws delineated

below, Plaintiffs seek compensatory damages and liquidated damages in an amount
tl

10.

Il.

12.

13.

exceeding $100,000.00. Plaintiffs also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiffs’ federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant to
28 U.S.C. §1367.
Venue is proper in the EASTERN District of New York pursuant to 28 U.S.C.
§1391(b} because a substantial part of the events or omissions giving rise to the
claims occurred in this district.

This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.
$§2201 & 2202.

THE PARTIES
Plaintiff JUAN HERNANDEZ LOPEZ residing at 32-09 103 St Apt 1 Corona, NY
11368, was employed by the Defendant at AAA CAFE CORP., d/b/a RETRO PIZZA
CAFE from in or around July 2019 until in or around October 2020.
Defendant, AAA CAFE CORP., d/b/a RETRO PIZZA CAFE is a corporation
organized under the laws of New York with a principal executive office at 41-02
Broadway Astoria, NY 11103-3105.
Defendant, AAA CAFE CORP., d/b/a RETRO PIZZA CAFE is a corporation
authorized to do business under the laws of New York.
Upon information and belief, Defendants DAISY AVRAAMIDES and LEONIDAS
AVRAAMIDES own and operate AAA CAFE CORP., d/b/a RETRO PIZZA CAFE.
Defendants DAISY AVRAAMIDES and LEONIDAS AVRAAMIDES are agents of
AAA CAFE CORP., d/b/a RETRO PIZZA CAFE.
Upon information and belief, Defendants DAISY AVRAAMIDES and LEONIDAS

AVRAAMIDES have power over personnel decisions at AAA CAFE CORP., d/b/a
RETRO PIZZA CAFE.
19]

14.

15.

16.

17.

18.

19.

Upon information and belief, Defendants DAISY AVRAAMIDES and LEONIDAS
AVRAAMIDES have power over payroll decisions at AAA CAFE CORP., d/b/a
RETRO PIZZA CAFE.
Defendants DAISY AVRAAMIDES and LEONIDAS AVRAAMIDES have the power
to hire and fire employees at AAA CAFE CORP., d/b/a RETRO PIZZA CAFE,
establish and pay their wages, set their work schedule, and maintains their
employment records.
During all relevant times herein, Defendant AAA CAFE CORP., d/b/a RETRO PIZZA
CAFE, was Plaintiff's employer within the meaning of the FLSA and NYLL.
On information and belief, AAA CAFE CORP., d/b/a RETRO PIZZA CAFE is at
present and has been at all times relevant to the allegation in the complaint, an
enterprise engaged in interstate commerce within the meaning of the FLSA in that the
entity (i) has had employees engaged in commerce or in the production of goods for
commerce, and handle, sell or otherwise work on goods or material that have been
moved in or produced for commerce by any person: and (ii) has had an annual gross
volume of sales of not less than $500,000.00.

FACTUAL ALLEGATIONS
Plaintiff JUAN HERNANDEZ LOPEZ was employed by Defendants at AAA CAFE
CORP., d/b/a RETRO PIZZA CAFE, from in or around July 2019 until in or around
October 2020.
During Plaintiff JUAN HERNANDEZ LOPEZ’s employment by Defendants at AAA
CAFE CORP., d/b/a RETRO PIZZA CAFE, Plaintiff's primary duties were as a food
prep and delivery person and performing other miscellaneous duties from in or

around July 2019 until in or around October 2020.

20. Plaintiff JUAN HERNANDEZ LOPEZ was paid by Defendants:

i. approximately $600.00 per week from in or around July 2019 until in
or around December 2019.

ii. approximately $600.00 per week from in or around January 2020 until
in or around October 2020.
ul

21,

22.

23.

24.

25.

26,

27,

28.

Plaintiff JUAN HERNANDEZ LOPEZ worked approximately sixty-seven (67) hours
or more hours per week at RETRO PIZZA CAFE, from in or around July 2019 until
in or around October 2020.

Although Plaintiff JUAN HERNANDEZ LOPEZ worked approximately sixty-seven
(67) or more hours per week during his employment by Defendants, Defendants did
not pay Plaintiff time and a half (1.5) for hours worked over forty (40), a blatant
violation of the overtime provisions contained in the FLSA and NYLL.

Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.

Upon information and belief, Defendants willfully failed to keep accurate payroll
records as required by both NYLL and the FLSA.

As a result of these violations of Federal and New York State labor laws, Plaintiff
seeks compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS

Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated
are the collective class.

Collective Class: All persons who are or have been employed by the Defendants as a
food prep, delivery person or other similarly titled personnel with substantially
similar job requirements and pay provisions, who were performing the same sort of
functions for Defendants, other than the executive and management positions, who
have been subject to Defendants’ common practices, policies, programs, procedures,
protocols and plans including willfully failing and refusing to pay required overtime
wage compensation.

Upon information and belief, Defendants employed approximately 10 employees

within the relevant time-period who were subjected to similar payment structures.
li

29.

30.

31

32.

33,

34,

35.
36.

37.

38.

39.

40.

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

. Upon information and belief, Defendants had knowledge that Plaintiff and the

Collective Class performed work requiring overtime pay.
Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.
Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.
The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.
The claims of Plaintiff are typical of the claims of the putative class.
Plaintiff and his counsel will fairly and adequately protect the interests of the putative
class.
A collective action is superior to other available methods for the fair and efficient
adjudication of this controversy.
FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a).
hi

41.

42.

43,

44,

45.

46.

47.

48.

At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 ULS.C. §207({a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys’ fees and costs of the action, including
interest, pursuant to the FLSA, specifically 29 U.S.C. §216(b).
SECOND CAUSE OF ACTION

Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.
Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
N.Y.C.R.R. 137-1.3.
Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a).
th

THIRD CAUSE OF ACTION

Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

49. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

50. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish

(Plaintiffs primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

51. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

FOURTH CAUSE OF ACTION

Violation of the Wage Statement Requirements of the New York Labor Law

52. Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs,

53. Defendants failed to provide Plaintiff with wage statements upon each payment of

wages, as required by NYLL §195(3)

54. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees.

PRAYER FOR RELIEF

Wherefore, Plaintiffs respectfully request that judgment be granted:

a.

Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiffs’ rights under the FLSA, the New York Labor Law, and its regulations;
Awarding Plaintiff unpaid overtime wages;

Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

Awarding Plaintiff prejudgment and post-judgment interest;

Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

Awarding such and further relief as this court deems necessary and proper.
ti

Case 1:21-cv-03245-BMC Document1 Filed 06/08/21 Page 8 of 9 PagelD #: 8

DEMAND FOR TRIAL BY JURY
Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

; qh
Dated: This day of June, hh.
Roman Avshalumov, Esq. (RA 5508)
Helen F. Dalton & Associates, PC
Kew Gardens Road, Suite 601
Kew Gardens, NY 11415

Telephone: 718-263-9591
Fax: 718-263-9598

 
ul

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JUAN HERNANDEZ LOPEZ, individually and on behalf of all others similarly situated,
Plaintiff,
-against-

AAA CAFE CORP., d/b/a RETRO PIZZA CAFE and DAISY AVRAAMIDES and LEONIDAS
AVRAAMIDES as individuals,

Defendants.

 

SUMMONS & COMPLAINT

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

TO:

RETRO PIZZA CAFE,
41-02 Broadway
Astoria, NY 11163-3105

DAISY AVRAAMIDES
41-02 Broadway
Astoria, NY 11103-3105

LEONIBAS AVRAAMIDES
41-02 Broadway
Astoria, NY 11103-3105
